NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                               Submitted April 12, 2021 *
                                Decided April 12, 2021

                                         Before

                      ILANA DIAMOND ROVNER, Circuit Judge

                      DAVID F. HAMILTON, Circuit Judge

                      AMY J. ST. EVE, Circuit Judge


No. 20-2862

UNITED STATES OF AMERICA,                          Appeal from the United States District
     Plaintiff-Appellee,                           Court for the Northern District of Illinois,
                                                   Western Division.

      v.                                           No. 15 CR 50022

WILLIE B. HAYNES,                                  Philip G. Reinhard,
     Defendant-Appellant.                          Judge.

                                       ORDER

       Willie Haynes, a federal inmate suffering from hypertension and obesity, sought
compassionate release under 18 U.S.C. § 3582(c)(1)(a)(i) because of his increased risk of
severe complications if he contracts COVID-19. The district court acknowledged the
severity of Haynes’s medical conditions in light of the pandemic but concluded that the



      *
        We have agreed to decide this case without oral argument because the briefs
and record adequately present the facts and legal arguments, and oral argument would
not significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 20-2862                                                                         Page 2

sentencing factors under 18 U.S.C. § 3553(a) weighed against his release. Because the
court did not abuse its discretion in denying the motion, we affirm.

       Haynes pleaded guilty in 2016 to possessing heroin and cocaine with intent to
distribute, 21 U.S.C. § 841(a)(1), and possessing a firearm in furtherance of a
drug-trafficking crime. 18 U.S.C. § 922(g)(1). He received a 48-month sentence on the
drug count and a 60-month mandatory sentence on the firearm count, to be served
consecutively. We affirmed the conviction on appeal. United States v. Haynes, 882 F.3d
662 (7th Cir. 2018).

      In June 2020, Haynes moved for compassionate release under § 3582(c)(1)(A)(i).
He asserted that, as an African-American man with hypertension and a body mass
index over 40, he faces a high risk of severe complications or death if he contracts
COVID-19. He argued that the court should grant him early release because he has
never been convicted of a violent crime, has been in custody for over five years with
only about two years left to serve, and has no prison disciplinary record.

       The district court denied the motion. It concluded that, although his obesity and
hypertension constituted extraordinary and compelling circumstances in light of the
pandemic, the 18 U.S.C. § 3553(a) factors counseled against Haynes’s early release. The
court explained that Haynes’s offense was serious; police officers arrested him with
cocaine, heroin, drug packaging materials, a large amount of cash, and a loaded pistol.
Moreover, when interviewed, Haynes admitted that he would have shot at the police
officers if he had been in his house (rather than his car) at the time they were executing
the search warrant. The court also noted that Haynes had prior felony convictions for
drug possession and delivery, and for escape from an electronic home monitoring
program. The court acknowledged Haynes’s good behavior while in prison but
determined that the § 3553(a) factors still weighed against his release.

       On appeal, Haynes argues that the district court did not consider the § 3553(a)
factors when denying his motion. He further contends that the court exaggerated any
risk he might pose to the public if released and failed to credit his clean disciplinary
record and rehabilitative efforts while in prison.

       The district court did consider the § 3553(a) factors and reasonably determined
that they weighed against Haynes’s release, despite his health concerns. It appropriately
emphasized the seriousness of Haynes’s offense, including the drugs found together
with a loaded pistol, as well as his statement that he would have shot at the arresting
No. 20-2862                                                                       Page 3

officers had he been home at the time. See § 3553(a)(1). The court also highlighted
Haynes’s history and characteristics, which included a substantial criminal record, and
the lengthy portion of his sentence that remained to be served. See § 3553(a)(1), (2).
Although Haynes asserts that the court should have weighted more heavily his positive
rehabilitative and educational efforts, see § 3553(a)(2)(D), the court did not abuse its
considerable discretion in weighing the factors the way that it did. See United States v.
Saunders, 986 F.3d 1076, 1078 (7th Cir. 2021).

                                                                             AFFIRMED